Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 December 2021 has considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN207880636; hereinafter ‘Wu’).  The Examiner notes Applicant has provided a copy of the original document and a machine translation of the abstract with the IDS submitted 27 December 2021.  The Examiner is providing a machine translation of the remainder of the document herewith.

Regarding claim 1, Wu discloses a ceiling lamp, comprising a chassis (1 at least figs. 1 an 4), a frame assembly (2, at least figs. 1-4) and an assembling assembly, wherein the chassis (1) is provided with an abutting surface (at least the bezel) bonded to a ceiling (as seen in at least figs. 1-4), and the frame assembly (2) is detachably connected to the chassis (1) in a vertical direction by the assembling assembly; the assembling assembly comprises a first assembling member and a second assembling member, one of the first assembling member and the second assembling member is arranged on the chassis (1), and the other assembling member is correspondingly arranged on the frame assembly (2) (as seen in at least figs. 1-4); the first assembling member comprises a snap-fit main body, the second assembling member comprises an elastic snap-fit assembly (20, at least figs. 1-4), and the elastic snap-fit assembly (20) comprises a sliding base (204, at least figs. 1-4), an elastic element (202, at least figs. 1-4) and a snap-fit member (201, at least figs. 1-4); and a snap-fit groove (11, at least figs. 1-4) is arranged in a side surface parallel to the vertical direction of the snap-fit main body (12, 121), the snap-fit member (201) is slidably arranged on the sliding base (204) and is capable of protruding out of the sliding base (204) to extend into the snap-fit groove (11), and the elastic element (202) supplies an elastic pushing force for the snap-fit member (201) to extend into the snap-fit groove (11) (as seen in at least figs. 1-4 and the corresponding text).

Regarding claim 5, Wu discloses the first assembling member (at least 12, 121) further comprises a connecting sheet (12) which is configured to connect to the chassis/the frame assembly, and the snap-fit main body (121) is vertically connected to the connecting sheet (12).

Regarding claim 6, Wu discloses the snap-fit main body is provided with a guide surface (formed by the bending part 12) for guiding the snap-fit member (201) to enter or exit from the snap-fit groove (201).

Regarding claim 7, Wu discloses the sliding base (204) is a limiting cavity (as seen at least figs. 1-4), and the limiting cavity is provided with a protrusion opening facing the snap-fit groove (as seen in at least figs. 1-4); the snap-fit member (201) and the elastic element (202) are arranged in the limiting cavity (as seen in at least figs. 1-4), and the snap-fit member (201) is capable of protruding out of the protrusion opening under pushing of the elastic pushing force (as seen in at least figs. 1-4); and a portion (at least 21) protruding out of the protrusion opening of the snap-fit member is in snap-fit connection with the snap-fit groove (as seen in at least fig. 1).
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 7, “capable of protruding out of the protrusion opening under pushing of the elastic pushing force,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

Regarding claim 8, Wu discloses an inlet (at end with 205) is provided in an end away from the protrusion opening of the limiting cavity (as seen in at least figs. 1-4), an edge of the inlet is provided with a screw thread, the snap-fit member further comprises a threaded end cover, the threaded end cover (205) is configured to close the inlet and is fixed by threaded connection with the limiting cavity, and the elastic element is abutted with the threaded end cover.

Regarding claim 9, Wu discloses the second assembling member further comprises a fixed main body (20, fig. 1) which is connected to the chassis/the frame assembly, and the sliding base (204) is arranged on the fixed main body (as seen in at least figs. 1-4).

Regarding claim 10, Wu discloses the snap-fit member is a ball (as seen in figs. 4 and 5), and the elastic element is a spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.

Regarding claims 2 and 3, Wu discloses the claimed invention as indicated above. Wu further discloses, in the third to last paragraph, that there can be at least three of these assemblies.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date  to arrange Wu’s snap-fit groove (11) in one side of the snap-fit main body; and two assembling assemblies form one group, each of the two assembling assemblies is the assembling assembly, and the snap-fit grooves (11) in the two snap-fit main bodies in a same group face each other or face away from each other, wherein the elastic pushing forces acted on the two snap-fit members in the same group are in a horizontal direction, and are located on a same straight line or parallel to each other.
One would have been motivated to do so based not only on Wu’s suggestion, but also to ensure that the device is securely fastened.

Regarding claim 4, similarly, Wu discloses the claimed invention as indicated above as well as teaching a plurality snap-fit assemblies.
One having ordinary skill in the art would recognize the ability to discern where to put the grooves and snap-fit assemblies to appropriately support the lamp.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to form Wu’s snap-fit grooves in two sides facing away from each other of the snap-fit main body, each of the snap-fit grooves is the snap-fit groove, and the snap-fit groove in each of the two sides is correspondingly provided with one elastic snap-fit assembly.
One would have been motivated to do so based not only on Wu’s suggestion, but also to ensure that the device is securely fastened.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited are teaching recessed lighting held in place by an elastic member:
Sugishita et al. (US 2010/0142202)
Cai (US 10,539273)
Celdran (FR 2 704 302)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTRF 8:30am to 2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875